Opinion filed May 9, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-18-00231-CR
                                  __________

                  LAURA SUSAN DEMATTI, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR48631


                     MEMORANDUM OPINION
      Laura Susan Dematti entered an open plea of guilty to the first-degree felony
offense of solicitation of capital murder. The trial court convicted her of that offense
and assessed her punishment at confinement for ten years. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of her right to review the
record and file a response to counsel’s brief. Counsel also advised Appellant of her
right to file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous and without merit.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                   PER CURIAM


May 9, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2